DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Receipt is acknowledged of the preliminary amendment filed on 02/13/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: the title is not descriptive. A new title that can effectively capture the inventive features of the claimed invention is respectfully requested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it’s unclear whether “a tension detecting sensor” is the same as “a tension detecting sensor as previously described in claim 1. Further clarification is respectfully requested. 
Regarding claim 4, the limitations of “the upper side of the guide pulley” and “the rotating shaft of the guide pulleys” lack antecedent basis. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng (U.S. Pat. No. 10,329,116) (hereafter Feng).
Regarding claim 1, Feng teaches a tension measuring device for a wire material comprising: 
a tension measuring unit (i.e., tension controller 20) (see Fig. 2) having 
a measuring pulley (i.e., tension pulley 231) (see Fig. 2) measuring 
a wire material to be measured while being curved (i.e., yarn 15) (see Fig. 2) and 
one pair of guide pulleys guiding the wire material to be measured (i.e., grooved wheels 241) (see Fig. 2), and 
a tension display unit electrically connected to the tension measuring unit (i.e., control panel 252 configured to display the status of setting and control of the tension controller 20) (see Fig. 1), 

the tension display unit is configured to display the electric signal transmitted by the tension measuring unit by the disposed display unit (i.e., the impedance sensing piece of the tension controller 20 is electrically connected to an electronic control board 251 and a control panel 252 which are configured to display the status of setting and control of the tension controller) (see Column 3, line 26, to Column 4, line 23). 
Regarding claim 3, Feng teaches that a lower part of a groove in which the wire material to be measured in the measuring pulley is caused to pass is disposed to be located below an upper part of a groove in which the wire material to be measured in the guide pulley is caused to pass (see Fig. 6), and the wire material to be measured caused to pass from the guide pulley reaches the lower part of the groove of the measuring pulley and is curved into almost a U shape by the measuring pulley to apply an upward pressure to a tension detecting sensor configuring the rotating shaft of the measuring pulley (i.e., impedance sensing piece 25 on sensing block 21) (see Fig. 2). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (U.S. Pat. No. 10,329,116) (hereafter Feng) in view of Bewley, Jr. (U.S. Pat. No. 9,994,420) (hereafter Bewley).
Regarding claim 2, Feng as disclosed above does not directly or explicitly teach that distance measuring sensors are disposed to be divided back and forth to sandwich a rotating shaft of the measuring pulley, and a distance of a wiring is determined by a product of a circumference of the pulley calculated by an internal diameter of a groove of the measuring pulley and a diameter of the wire material to be measured and a rotation number counted by the distance measuring sensors to display the distance of the wiring on the tension display unit. 
Regarding the distance measuring sensors, teaches that distance measuring sensors are disposed to be divided back and forth to sandwich a rotating shaft of the measuring pulley, and a distance of a wiring is determined by a product of a circumference of the pulley calculated by an internal diameter of a groove of the measuring pulley and a diameter of the wire material to be measured and a rotation number counted by the distance measuring sensors to display the distance of the wiring on the tension display unit (i.e., encoder 96 may be mounted adjacent pulley wheel or sheave 14A, wherein one or more magnets may be mounted to rotate therewith . 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (U.S. Pat. No. 10,329,116) (hereafter Feng) in view of Jubeck et al. (U.S. Pat. No. 10,345,170) (hereafter Jubeck)
Regarding claim 4, Feng teaches that the wire material to be measured is guided along the groove from the upper side of the guide pulley and guided along the lower part of the groove of the measuring pulley (see Fig. 5); but does not explicitly teach that the rotating shaft of the measuring pulley and the rotating shaft of the guide pulley are installed between one pair of side plates disposed with a space. 
Regarding the side plates, Jubeck teaches that the rotating shaft of the measuring pulley and the rotating shaft of the guide pulley are installed between one pair of side plates disposed with a space (i.e., first and second frame parts 34a and 34b) (see Fig. 2). In view of the teaching of Jubeck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the sides plates in order to prevent the wire material or the yarn from slipping out. 
Regarding claim 5, Feng teaches that the wire material to be measured is guided along the groove from the upper side of the guide pulley and guided along the lower part of the groove of the measuring pulley (see Fig. 6); but does not teach that the rotating shaft of the measuring pulley and the rotating shaft of the guide pulley are installed between one pair of side plates disposed with a space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.